Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed October 26, 2018.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 14 and 17 are objected to because of the following informalities: 
Claims 14 recites “The non-transitory storage medium as recited in claim 1”; however claim 1 is a method claim. It is believed the claims dependency should be from claim 10.  
Claims 17 recites “The non-transitory storage medium as recited in claim 1”; however claim 1 is a method claim. It is believed the claims dependency should be from claim 10.  	Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is a method claim comprising a plurality of operations such as “receiving an API call”, “automatically triggering..an object insertion function”, “retrieving,…a previous version of the object”, “differentially compressing the object”, and “storing the differential in the backend object storage”. The claim appears to be mere operations and lacks the necessary hardware for performing such operations. The examiner believes the claim is merely software per se. 
Dependent claims 2-9 do not remedy the lack of patent eligible subject matter and are therefore rejected as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (U.S. Patent Application No. 2017/0193028) in view of “Serverless Computing: Customer Adoption Insights and Patterns”; By Michael Behrendt; Published 2017; referred to hereinafter as ‘Behrendt’.

Regarding Claim 1, Iyengar discloses a method, comprising: 
implementing a service at a datacenter by performing operations (par [0017], [0019], Iyengar – A method for delta encoding in storage clients that offer access to backend storage system and improved performance… A cloud manager is provided as a layer above the cloud storage system which allows an application to easily use multiple cloud storage systems and provides additional services not provided by the cloud storage systems) including: 
receiving an application program interface (API) gateway call from a client application, wherein the API gateway call is associated with an object PUT request (par [0025], [0027], Iyengar – client designed with an API allowing the programs to use the API using calls via a JAVA method or a REST API; and the enhanced storage client communicates with multiple backend systems… par [0003], [0028], Iyengar – storing a data object in the storage service and for each of the updates storing a delta in the storage service, wherein the storing of a data object corresponds to the claimed object PUT request); and 
automatically triggering, with the API gateway call, performance of an object insertion function (par [0003], Iyengar) that comprises: 
retrieving, from backend object storage, a previous version of the object (par [0070], Iyengar – Instead, o1 is represented by a previous version and multiple deltas on the server...the previous version of o1 and the subsequent deltas can be retrieved by the client from the server. The client then determines an updated version of o1 by applying the deltas to the previous version of o1); 
differentially compressing the object relative to the previous version of the object so as to generate a differential (par [0041], Iyengar – the enhanced storage client may be used to reduce the overhead of large data objects. This may be handled by both data compression and delta encoding. The enhanced storage client may have the ability to compress objects prior to storage and to decompress them upon retrieval… par [0062],[0069], Iyengar – delta encoding is useful when a client is sending updated objects to the server wherein the client sends only a delta (the difference between the current version and the last stored version on the server)); and 
storing the differential in the backend object storage (par [0063], Iyengar – client instructs a server to store a delta from a previous version… par [0003], Iyengar – storing a delta in the storage service, wherein the delta encodes a difference between a new version and a previous version of the data object). 
While Iyengar teaches a cloud environment for managing objects by implementing service operations and relies on delta encoding and compression; however, Iyengar is not as detailed with respect to a function as a service (FaaS).
On the other hand, Behrendt discloses a function as a service system (pgs.2, 4, & 6, Behrendt - a serverless system which performs functions within a cloud environment… pg.12, Behrendt). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Behrendt’s cloud-based function as a service environment into Iyengar’s cloud system. A skilled artisan would have been motivated to combine in order to allow the system to use operations including cloud (containerized) services and functions and to select architectural arrangement based on cloud functions.

Regarding Claim 2, the combination of Iyengar in view of Behrendt, disclose the method as recited in claim 1, further comprising receiving an API gateway call associated with an object GET request, and automatically triggering, with the API gateway call associated with the object GET request, performance of an object read function that comprises: 
retrieving, from the backend object storage, an object version identified in the GET request and, when the object version is a differential, also retrieving from the backend object storage, a prior full copy of the object version and any differentials created after the prior full copy was created (par [0064-0069], Iyenger – retrieving and reconstructing object based on differentials and a full copy by the API); 
when the object version is a differential, rebuilding the object version using the prior full copy and any differentials (par [0064-0069], Iyenger – retrieving and reconstructing object based on differentials and a full copy by the API); and 
par [0070], Iyengar – retrieving the object version by the client from the server). 

Regarding Claim 3, the combination of Iyengar in view of Behrendt, disclose the method as recited in claim 1, wherein the differential is smaller in size than both the object and the previous version of the object (par [0062], [0064], Iyengar – deltas are a small fraction of the size of the complete object). 

Regarding Claim 4, the combination of Iyengar in view of Behrendt, disclose the method as recited in claim 1, wherein when the size of the differential exceeds a defined threshold, the differential is not stored (par [0064], Iyengar). 

Regarding Claim 5, the combination of Iyengar in view of Behrendt, disclose the method as recited in claim 1, further comprising decompressing the object prior to differentially compressing the object (par [0041], Iyengar – decompression of objects). 

Regarding Claim 6, the combination of Iyengar in view of Behrendt, disclose the method as recited in claim 6, wherein the object is a file (par [0019], Iyengar - the system relies on different types of backend stores, including file-based stores). 

Regarding Claim 7, the combination of Iyengar in view of Behrendt, disclose the method as recited in claim 1, further comprising receiving an API gateway call associated with an object DELETE request, and automatically triggering, with the API gateway call associated with the object DELETE request, performance of an object delete function that comprises: 
when an object version identified in the DELETE request is not a base object, deleting, from the backend object storage, the object version identified in the DELETE request; when the par [0071], Iyengar – deletion of objects occur with consideration of both base and differential object versions and dependencies). 

Regarding Claim 8, the combination of Iyengar in view of Behrendt, disclose the method as recited in claim 1, wherein the operations further comprise forwarding the API gateway call to the backend object storage (par [0025], [0027], Iyengar). 

Regarding Claim 9, the combination of Iyengar in view of Behrendt, disclose the method as recited in claim 1, further comprising provisioning any one or more of the retrieving process, differential compression process (par [0041], Iyengar – differential compression; and pgs. 2,4,&6, Behrendt – FaaS system), and differential storage process.

Claims 10-18 contain similar subject matter as claims 1-9 above; and are rejected under the same rationale.

Claim 19 contains similar subject matter as claim 8 above; and is rejected under the same rationale.

Regarding Claim 20, the combination of Iyengar in view of Behrendt, disclose a physical computing system, comprising: one or more hardware processors; and the non-transitory storage medium as recited in claim 10 (Fig.10; par [0073], Iyengar - processors).


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
March 12, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161